United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF HOUSING & URBAN
DEVELOPMENT, OFFICE OF THE
INSPECTOR GENERAL, Los Angeles, CA,
Employer
__________________________________________
Appearances:
Lawrence Berger, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 10-1687
Issued: August 26, 2011

Case Submitted on the Record

ORDER REVERSING CASE
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

On June 8, 2010 appellant, through his attorney, timely sought appeal from a
September 10, 2009 decision of the Office of Workers’ Compensation Programs (OWCP)
affirming the termination of his compensation benefits on the grounds that he abandoned suitable
work.1 The Board assigned Docket No. 10-1687.
OWCP accepted that on August 2, 2002 appellant, then a 55-year-old special agent,
sustained a lumbar strain while lowering a cart of boxes from a curb at work. Appellant stopped
work on August 9, 2002. OWCP paid appellant appropriate compensation for temporary total
disability. On October 17, 2007 the employing establishment advised OWCP that appellant

1

In a prior appeal, the Board, on September 8, 2010, issued an order dismissing appellant’s appeal of a March 23,
2009 OWCP decision on the grounds that it was not timely filed. Docket No. 10-1687 (issued September 8, 2010).
On October 5, 2010 appellant’s attorney filed a petition for reconsideration of the Board’s decision. He explained
that appellant was appealing the September 10, 2009 OWCP decision rather than the March 23, 2009 decision. In
an order dated March 22, 2011, the Board granted appellant’s petition for reconsideration and reinstated his appeal,
finding that he timely filed an appeal of the September 10, 2009 decision. Docket No. 10-1687 (issued
March 22, 2011).

returned to work in the position of administrative support assistant on October 15, 2007.
However, he only worked five and one-half hours and did not return to work.
By letter dated October 17, 2007, OWCP advised appellant that it had received notice
that he abandoned the administrative support assistant position. It stated that the position was
suitable, informed him of the provisions of 5 U.S.C. § 8106(c)(2) with respect to refusal and
abandonment of suitable work, indicated that the position remained available and afforded him
30 days to either accept the position and return to work or provide an explanation justifying his
reasons for abandoning the position.
In an October 20, 2007 letter, appellant contended that he did not abandon his position
since he did return to work as ordered. He claimed that his physical condition prevented him
from completing his first day at work.
In a November 19, 2007 decision, OWCP terminated appellant’s wage-loss compensation
effective that date under 5 U.S.C. § 8106(c)(2) on the grounds that he abandoned suitable work
without a “valid reason.” In subsequent decisions dated February 29 and December 18, 2008
and March 23 and September 10, 2009, OWCP denied appellant’s requests for modification of
its termination decision.
The Board, having duly considered the matter, concludes that OWCP failed to meet its
burden of proof in terminating appellant’s compensation benefits as it did not comply with its
own procedural requirements. Chapter 2.814.10(e) of OWCP’s procedures2 provides that if the
abandonment of the job is not deemed justified, the claims examiner must so advise the claimant
and employing agency, and allow him 15 additional days to return to work. If the claimant does
not do so, the claims examiner should prepare a formal decision which provides full findings as
to why the reasons for the abandonment are deemed unacceptable and terminates compensation
under section 8106(c)(2) as of the end of the roll period. Such a decision should not be modified
even if the claimant’s medical condition later worsens and he claims a recurrence of total
disability.3
Following receipt of appellant’s October 20, 2007 letter explaining why he stopped work
in the administrative support assistant position, OWCP terminated wage-loss benefits on
November 17, 2007 without advising appellant that his reasons were unacceptable and that he
had 15 days to return to the position.4 OWCP did not comply with the proper notice
requirements prior to termination. Accordingly, the Board finds that the invocation of section
8106(c) under the facts of this case constituted error. OWCP improperly terminated appellant’s
compensation, effective November 19, 2007, on the grounds that he abandoned suitable work
and, therefore, OWCP’s September 10, 2009 decision is reversed.

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.10(e) (July 1996).
3

Id. See also Maggie L. Moore, 42 ECAB 484 (1991); reaff’d on recon., 43 ECAB 818 (1992).

4

See Kenneth R. Love, 50 ECAB 193 (1998).

2

IT IS HEREBY ORDERED THAT the September 10, 2009 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: August 26, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

